Citation Nr: 0321739	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-06 773		)		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of tuberculosis, pulmonary, minimal, inactive; and pleurisy 
tuberculosis with effusion, inactive.  


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD


Clifford R. Olson, Counsel


INTRODUCTION


The veteran's active military service extended from October 
1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In July 2001, a hearing was held before the Board member 
making this decision.  A transcript of this hearing is of 
record.

The case was previously before the Board in December 2001, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Service connection for pulmonary tuberculosis, minimal, 
inactive; and pleurisy tuberculosis with effusion, inactive, 
was established prior to August 19, 1968.

3.  The service-connected tuberculosis was never more than 
minimal and did not approximate moderately advanced lesions.  
It is inactive.  

4.  The veteran's service-connected residuals of 
tuberculosis, pulmonary, minimal, inactive; and pleurisy 
tuberculosis with effusion, inactive, are manifested by a 
reduction in pulmonary function test results which does not 
approximate 80 percent, or less, of the predicted Forced 
Expiratory Volume in one second (FEV-1), or of the predicted 
Forced Vital Capacity (FVC), or of the ratio FEV-1/FVC.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service-connected residuals of tuberculosis, pulmonary, 
minimal, inactive, and pleurisy tuberculosis with effusion, 
inactive, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West. 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
6600, 6731, 6701-24, 6825-33, 6840-45 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The rating decision, statement of the case, supplemental 
statements of the case, and a September 2002 letter from the 
RO, as well as a VCAA letter of January 2002, notified the 
veteran and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  

Background   In considering the severity of a disability, the 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2002).  The service medical records show 
that the veteran was hospitalized in July 1954 and, after 
various transfers, was released in March 1955.  The pertinent 
diagnoses were tuberculosis, pulmonary, minimal, right upper 
lobe; and pleurisy, tuberculous, with effusion.  During the 
February 1955 medical board proceedings, it was noted that 
the tuberculosis had been inactive for 6 months.  Review of 
the service medical records reveals that the physicians never 
classified the veteran's tuberculosis as more than minimal.  

The veteran was transferred to a VA hospital in March 1955 
and he remained at the hospital until June 1955.  Diagnoses 
were tuberculosis, pulmonary, chronic, active, minimal, 
Status IV; and tuberculosis of the pleural, right side, 
residual.  The original rating decision of May 1955 granted a 
100 percent evaluation for pulmonary tuberculosis, chronic, 
minimal, arrested, and pleurisy tuberculosis with effusion.  
A note dated in January 1956 shows that the veteran returned 
in June, July, and October 1955 and had remained 
asymptomatic.  X-ray studies remained unchanged.  Sputum was 
negative.  The diagnoses were tuberculosis, pulmonary, 
reinfection type, minimal, inactive 6 months, exercise status 
V; and secondary pleurisy, chronic, fibrous, right.  

In July 1956, the veteran had a VA examination.  X-rays were 
negative as they revealed no evidence of parenchymal or 
pleural involvement with disease.  Physical examination was 
normal.  The diagnoses were tuberculosis, pulmonary, 
reinfection, minimal, inactive (July 6, 1955), exercise 
status V; and secondary pleurisy, chronic, fibrous, right, 
inactive.  

The November 1956 rating decision noted that the veteran's 
tuberculosis was completely arrested as of July 1955.  In 
accordance with the law in effect at that time, reductions in 
the evaluation were scheduled as follows:  to 50 percent from 
July 1957, to 30 percent from July 1961, and to non-
compensable from July 1966.  The veteran was entitled to 
special monthly compensation under Veterans Regulation 1(a), 
Pt I, Par II, subparagraph (q).  

Original Rating Criteria  The general rating formula for 
inactive pulmonary tuberculosis, where entitlement was 
established prior to August 19, 1968, is as follows:  

For two years after date of inactivity, 
following active tuberculosis, which was 
clinically identified during service or 
subsequently:			100 percent;  
Thereafter for four years, or in any 
event, to six years after date of 
inactivity:			50 percent;  
Thereafter, for five years, or to eleven 
years after date of inactivity:		
			30 percent;  
Following far advanced lesions diagnosed 
at any time while the disease process was 
active, minimum:					
				30 percent;  
Following moderately advanced lesions, 
provided there is continued disability, 
emphysema, dyspnea on exertion, 
impairment of health, etc.:		
	20 percent;  
Otherwise:					0 percent.  
The rating schedule specifies that the 
graduated 50-percent and 30-percent 
ratings and the permanent 30 percent and 
20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with 
ratings for other respiratory 
disabilities.  See Note (2) following 
Codes 6701- 6724.  

38 C.F.R. Part 4, Code 6701-6724 (2002).  

Analysis  Under the criteria in effect when service 
connection was established, the veteran's minimal 
tuberculosis is appropriately rated as non-compensable.  A 
compensable rating requires that the tuberculosis lesions be 
at least moderately advanced.  However, our careful search of 
the service medical records and the early VA records does not 
disclose anything more than minimal lesions.  Consequently, 
the disability does not meet the requirements for a higher 
evaluation, under the criteria for cases in which service 
connection for tuberculosis was established prior to August 
19, 1968.  

New Rating Criteria  The current claim was received in March 
1998.  38 C.F.R. Part 4, Code 6731 provides ratings for 
chronic inactive pulmonary tuberculosis where entitlement to 
service connection is effective after August 19, 1968.  
These, provisions can be applied if they are more 
advantageous to the veteran.  

Chronic, inactive pulmonary tuberculosis will be rated 
depending on the specific findings, with residuals rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis.  38 C.F.R. Part 4, Code 6731 (2002).  

General rating formula for interstitial lung disease 
(diagnostic codes 6825 through 6833) is as follows:  

Forced Vital Capacity (FVC) less than 50 
percent predicted, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less 
than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires 
outpatient oxygen therapy:			
		100 percent

FVC of 50 to 64 percent predicted, or; 
DLCO (SB) of 40 to 55 percent predicted, 
or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation:		60 
percent;

FVC of 65 to 74 percent predicted, or; 
DLCO (SB) of 56 to 65 percent predicted:	
		30 percent;  

FVC of 75 to 80 percent predicted, or; 
DLCO (SB) of 66 to 80 percent predicted: 
			10 percent;  

Where the requirements for a 10 percent 
rating are not met:					
	0 percent.  

38 C.F.R. Part 4, including § 4.31 and Codes 6825-6833 
(2002).  

General rating formula for restrictive lung disease 
(diagnostic codes 6840 through 6845) is as follows:  

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon  Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption  (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy: 		100 
percent;  

FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit):
	60 percent.  

FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted:		
			30 percent;  

FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66 to 80 percent predicted:		
			10 percent;  

Were the requirements for a 10 percent 
rating are not met:					
	0 percent.  

38 C.F.R. Part 4, including § 4.31 and Codes 6840-6845 
(2002).  

Chronic bronchitis will be rated as follows:  

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right 
heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires 
outpatient oxygen therapy:			
						100 percent;  

FEV-1 of 40 to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit):
	60 percent;  

FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted:		
			30 percent;  

FEV-1 of 71 to 80 percent predicted, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66 to 80 percent predicted;		
			10 percent;  

Were the requirements for a 10 percent 
rating are not met:					
	0 percent.  

38 C.F.R. Part 4, including § 4.31 and Code 6600 (2002).  

Evidence  In 1998, the veteran developed respiratory 
symptoms.  He filed a claim for increase in March 1998.  VA 
clinical records indicate that hemoptysis in March 1998 
raised the possibility of various diagnoses, including 
tuberculosis; however, testing at that time did not confirm 
any tuberculosis activity.  

VA pulmonary function testing, in April 1998 showed 
spirometry to be FVC 3.16, 74 percent of predicted; FEV-1 to 
be 2.15, 64 percent of predicted, before medication and 2.23, 
66 percent of predicted, after medication.  The FEV-1/FVC was 
68 percent before medication and 71 percent after medication.  
DLCO was 6.9 or 22 percent of predicted.  It was noted that 
the veteran's effort was good, but he was unable to meet the 
criteria for acceptability and reproducibility.  Spirometry 
was considered to be not interpretable.  Lung volumes were 
within normal limits.  Diffusing capacity was severely 
reduced.  It was noted that the reduction in DLCO may be due 
to an altered gas exchanging surface.  

In June 1998, the veteran underwent an exploratory 
thoracotomy and left lower lobectomy for inflammatory lung 
disease with cavitation mycetoma in the cavity.  The left 
lower lobe of the lung was sent to the Armed Forces Institute 
of Pathology (AFIP).  The AFIP report is of record.  The 
private hospital concurred with the AFIP diagnosis and the 
final diagnosis was left lower lobe of lung: low grade 
sarcoma, probable myofibroblastic sarcoma with myxoid 
features.  There is nothing about tuberculosis in the private 
hospital or AFIP reports.  

In a November 1998 office note, Hernan D. Giraldo, M.D., 
discussed the veteran's respiratory problems.  Spirometry 
disclosed a FVC of 2.02 and an FEV-1 of 1.75, which were 52 
and 57 percent of predicted.  The doctor reported that this 
was markedly worse than the numbers in April 1998, when FVC 
was 3.52 and FEV-1 was 2.6.  The doctor was of the opinion 
that the progression of the fibrosarcoma of the left lower 
lobe was still unknown.  The veteran's chronic obstructive 
pulmonary disease (COPD) had progressed substantially since 
April.  The doctor did not discuss tuberculosis or its 
residuals.  The November 1998 spirometry report is of record 
and shows FEV-1 as 1.75 or 57 percent of predicted, while 
FEV-1/FVC was 86.6 percent or 109 percent of predicted.  

December 1998 VA X-rays disclosed stable scarring and pleural 
disease.  A January 1999 VA clinical note shows that the 
X-rays were reviewed and it was concluded that the veteran's 
lung condition was stable.  

In April 1999, the private physician who performed the June 
1998 lung surgery discussed the veteran's condition noting 
that a low grade sarcoma had been discovered.  The doctor did 
not identify any tuberculosis residuals.  

VA clinical records continued to follow the veteran for 
various disabilities.  In February 2000, the veteran 
complained of dyspnea with moderate exertion.  The assessment 
included status post left lower lobectomy for low grade 
sarcoma and COPD.  

VA notes of March 2000, show that pulmonary function tests 
were done.  FEV-1 was 56 percent of predicted.  FVC was 74 
percent of predicted.  The spirometry was interpreted as 
showing severely reduced diffusing capacity.  The impression 
was severe interstitial lung disease, etiology unclear at 
present time.  

Computerized tomography, in July 2000, disclosed a stable 
chest with a stable right upper lung nodule.  

Pursuant to the Remand of this Board, VA pulmonary function 
testing was performed in September 2002.  FVC was 2.29 as 
compared to 2.39 in May 2001 and 2.59 in February 2000.  FEV-
1 was 1.63 as compared to 1.81 in May 2001 and 1.90 in 
February 2000.  FEV-1/FVC was 71 percent.  After 
bronchodilator values were: FVC of 2.41 as compared to 2.45 
in May 2001 and 2.61 in February 2000; FEV-1 of 1.84 as 
compared to 1.89 in May 2001 and 1.79 in February 2000; and 
FEV-1/FVC of 76 percent.  Spirometry data was considered to 
be acceptable and reproducible.  

Also in September 2002, a VA physician reviewed the record 
and examined the veteran.  His history and test results were 
discussed.  The doctor concluded that the veteran had lung 
cancer and lower left lobe resection with no evidence of 
recurrent metastatic disease.  It was the doctor's opinion 
that 10 percent of the respiratory impairment was 
attributable to the service-connected pulmonary tuberculosis.  

Analysis  The veteran's representative has asserted that the 
entire lung impairment should be used to rate the service-
connected disorder.  The basis of this argument seems to be 
his interpretation of what the doctor wrote in his opinion.  
There is only one opinion on point and this is very clear 
that only 10 percent of the respiratory impairment is 
attributable to the service-connected pulmonary tuberculosis.  
This medical opinion meets the test set forth by the United 
States Court of Appeals for Veterans Claims in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  It reduces the 
evaluation procedure to a matter of arithmetic, just as if 
the doctor had written that half or a quarter of the 
impairment was due to the service-connected disability.  In 
this case, only 10 percent or one tenth of the disability is 
due to the service-connected disorder.  We now appy this to 
the rating criteria.  

As applies to this case, the rating criteria are based on the 
percent of predicted values for FVC, FEV-1 or the ratio of 
FEV-1/FVC.  To be compensable, respiratory functioning must 
be 80 percent or less.  That means that there must be a loss 
of respiratory functioning of at least 20 percent to be 
compensable.  Since only 10 percent of the veteran's 
impairment is due to the service-connected tuberculosis, it 
can not meet the criteria for a compensable evaluation.  

For example, in March 2000, FEV-1 was 56 percent of 
predicted.  The impairment from 100 percent, or normal 
functioning, would be 44 percent.  One tenth of that 44 
percent loss, or 4.4 percent would be due to the service-
connected tuberculosis.  If we subtract 4.4 percent due to 
the service-connected disability from the normal of 100 
percent, we see that the FEV-1 for rating the service-
connected disability would be 95.6 percent.  That does not 
meet any of the applicable criteria for a compensable rating, 
which require 80 percent or less.  Consequently, a non-
compensable rating must be assigned.  38 C.F.R. § 4.31 
(2002).  

The medical evidence establishes that the veteran's major 
respiratory problems are COPD and the residuals of lung 
cancer.  The tuberculosis residuals account for only one 
tenth of the impairment.  One tenth is such a small part of 
the total respiratory impairment that it can not meet any 
applicable criteria for a compensable evaluation.  For the 
purpose of this discussion, let us assume that it is possible 
that the pulmonary function values were 0 percent and the 
respiratory impairment was 100 percent.  Since the service-
connected portion of the respiratory impairment is only one 
tenth, or 10 percent, that means that the service-connected 
respiratory impairment would be responsible for lowering the 
percent of predicted values for FVC, FEV-1 or the ratio of 
FEV-1/FVC from the normal of 100 percent to 90 percent.  That 
does not meet any of the applicable criteria for a 
compensable rating, which require 80 percent or less.  

Since the preponderance of evidence establishes that 10 
percent of the respiratory impairment is attributable to the 
service-connected pulmonary tuberculosis, the disability does 
not approximate any applicable criteria for a compensable 
rating and the claim must be denied.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2002) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
There is no evidence that the service-connected disability 
required thoracoplasty or rib removal ratable under Code 5297 
(2002).  The Board, as did the RO (see statement of the case 
dated in January 1999), finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2002).  In this regard, the Board finds that there has been 
no showing by the veteran that this service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable evaluation for residuals of tuberculosis, 
pulmonary, minimal, inactive, and pleurisy tuberculosis with 
effusion, inactive, is denied.  


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

